[img1.jpg]


 

 

 

Exhibit 10.32

March 2, 2006

 

Tom Kampfer

Via interoffice mail

 

Dear Tom:

 

Iomega is very pleased to offer you these amendments to your original employment
agreement dated July 20, 2001. With your recent appointment to President and
Chief Operating Officer, we felt that it was appropriate to make a full review
your compensation package. In your new role, initially both Product Generation
groups, Operations, legal, HR and IT will report to you. You will also continue
in the interim CFO role until that role is filled on permanent basis. Your work
location will continued to be based in San Diego, California and you will be
reporting directly to me. We are excited about our future and look forward to
your continuing contributions in your new role to Iomega’s success.

 

Your new compensation package includes:

 

 

•

A base salary that equates to $355,000 annually, paid on a bi-weekly basis.

 

•

Participation in the Iomega Incentive Bonus Program, with an annual incentive
target payment equal to 75% of your annual base salary, subject to the terms of
the Incentive Bonus Program. This program has a potential payout of up to two
times target level for exceeding goals and you will be guaranteed a minimum 100%
payout for the 2006 plan year. This payment will be reduced by the $50,000 you
have received in the January-February, 2006 period.

 

•

An option to purchase125,000 shares of Iomega stock with an exercise price equal
to the Fair Market Value on the date this compensation program is approved by
the Compensation Committee; the Fair Market Value of the stock is determined by
the average of the high and low price on the day you begin employment. These
option shares will vest in four increments, 25% on your first anniversary, 25%
on your second anniversary, 25% on your third anniversary and 25% on your fourth
anniversary. All options are subject to the terms of a stock option agreement,
which contains non-competition and non-solicitation provisions.

 

•

An increase of your Executive Life coverage to a $1 million face value policy
subject to underwriting.

 

•

A new Executive Retention Agreement (Change in Control) with an 18 month income
protection level.

 

•

If your employment is terminated or “constructively terminated” --other than for
“cause” as defined below--you will receive: 12 months base salary; a prorated
portion of your target bonus award for the year in which such termination
occurs, so that if (for example) you worked three months you would receive 3/12
of the target bonus for the year (this payment shall be spread over the 12
months following your termination) and; a payment equivalent to the cost of
COBRA continuation of your benefits for a period of 12 months, provided you
provide all reasonably requested assistance and cooperation during those 12
months and you have signed a separation agreement and full release.

 

Iomega Corporation • 10955 Vista Sorrento Pkwy San Diego, CA 92130 tel:
858-314-7000 fax: 858-314-7001 www.iomega.com

 


--------------------------------------------------------------------------------



 

 



March 2, 2006

Tom Kampfer

 

“Cause” means: a) A violation of law that would materially injure Iomega or
materially impact employee’s ability to perform for Iomega, b) A material breach
of the Iomega Code of Conduct, or non-solicitation, non-competition or
non-disclosure obligations owed by employee to Iomega, c) A material failure to
perform employee’s job responsibilities after being notified in writing of the
deficiency and the failure to cure such deficiency within thirty days, or c) The
commission of an act of fraud, embezzlement or crime involving moral turpitude.
“Constructively terminated” means: x) A materially adverse alteration in the
nature and status of employee’s job responsibilities, title or reporting
structure, y) A material reduction in employee’s annual base salary, bonus plan,
or any other benefit, or z) the non-voluntary relocation of employee’s primary
work location more than 50 miles from San Diego, California.

 

Any terms of your original offer letter not specifically addressed in the
agreement will remain in effect. The changes outlined herein are subject to
approval by the Iomega Board of Directors’ Compensation Committee and will be
retroactively effective to the date of your appointment as President and COO.

 

Nothing in this offer constitutes an alteration to your at-will relationship
with Iomega. This means that both you and Iomega retain the right to sever the
employment relationship at any time, for any reason or no reason, and with or
without notice.

To accept these revised terms to your original offer, please sign and return
before March 3, 2006. Please fax this signed offer letter to Anna Aguirre.

If you have any questions, please contact me or Anna. Tom, I am very excited to
have you recommit to your career at Iomega and look forward to working closely
with you as we return the company to success.

 

Sincerely,

 

 

Jonathan S. Huberman

CEO and Vice Chairman

 

 

 

_/s/ Thomas D. Kampfer____________                               _March 7, 2006_

Signed and Accepted
                                                                Date

 

 

 

 

Iomega Corporation 10955 Vista Sorrento Pkwy San Diego, CA 92130 tel:
858-314-7000 fax: 858-314-7001 www.iomega.com

 

 

 